DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on November 4, 2020.

Information Disclosure Statement
 	The IDS filed on February 19, 2021, December 17, 2020, September 21, 2020, and June 24, 2020 has been considered by the examiner.

Drawings
The objection to the drawings has been withdrawn.
The drawings were received on November 4, 2020.  These drawings are acceptable.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites the limitation "the electrolyte layer" in line 1.  As claim 1 recites a plurality of electrolyte layers, it is suggested to instead recite --the electrolyte layers are-- in claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 recites the limitation "per liter of solid ionically conductive polymer material" in line 2.  This limitation is not understood in regards to a volume unit of liters for a solid material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 8, 14, 17-37, 51, 59 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Eitouni et al. (US 2010/0227224).
For claim 1:  Shimamura teaches a bipolar battery module (Fig 3) utilizing bipolar electrodes, comprising at least one bipolar electrode 36, each having a positive electrode 3 comprising a first electrochemically active material on one side of an electrically conducting sheet 1 and a negative electrode 2 comprising a second electrochemically active material on the other side of the sheet. (0030-0031, 0104, 0106)  The bipolar battery module comprises a plurality of electrolyte layers 4 each comprising a solid ionically conductive polymer material. (0031, 0116)  The bipolar module comprises both a terminal negative electrode and terminal positive electrode, the terminal negative electrode located opposed to a positive electrode located 

    PNG
    media_image1.png
    555
    1049
    media_image1.png
    Greyscale

 	Shimamura does not explicitly teach the solid ionically conductive polymer material having a glassy state at room temperature.  However, Eitouni in the same field of endeavor teaches a solid ionically conductive polymer material 250 (Eitouni in 0022) with a glass transition temperature lower than operating and processing temperatures. (0036)  The skilled artisan would find obvious that operating temperatures includes room temperature, in view of the use of Eitouni’s battery including cellular phones and laptop computers, inter alia, which are used in room temperatures. (0002)   Furthermore, the skilled artisan would find obvious to modify Shimamura with a solid ionically conductive polymer material having a glassy state at room temperature.  The motivation for such a modification is to increase current collector utilization, trim down inactive weight and volume, and cut down manufacturing costs. (0017-0018)
6--, inter alia (Eitouni in 0040-0041), which the skilled artisan would find obvious to comprise corresponding salts of Li as the cation and PF6 as the anion diffusing through the solid ionically conductive polymer electrolyte.
 	For claim 4:  In Shimamura, the second electrochemically active material comprises manganese dioxide or sulfates which contain sulfur, inter alia. (Shimamura in 0105)
	For claim 5:  In Shimamura and referring to annotated Fig. 3 (as discussed in claim 1), the bipolar battery comprises a second sub-stack also comprising a second separator layer comprising a solid ionically conductive polymer electrolyte positioned between a second anode and second cathode layer, the second sub-stack positioned adjacent and in electrical but not in ionic communication with the first sub-stack and further comprising a third current collector layer positioned adjacent the second sub-stack. 
 	For claim 8:  Shimamura does not explicitly teach the voltage of the battery as greater than 8 volts and the distance between the terminal positive electrode and the terminal negative electrode is less than six millimeters. However, absent of unexpected results it is asserted that the distance between the terminal positive electrode and the terminal negative electrode is a function of the number of substacks or layers in the battery module and is an optimizable parameter for the result-effective variable of desired battery voltage.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   To this end, Shimamura teaches that as the number of substacks increases so does the battery voltage. (Shimamura in 0032)  Absent of unexpected results it is asserted that the distance between the terminal positive electrode and the terminal negative electrode is an optimizable parameter for a result-effective variable, e.g. voltage.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  Furthermore, it is asserted that determining where the optimum In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  
 	For claims 14 and 17-34:  As to the properties of the solid ionically conductive polymer electrolyte and diffusing ions, as the prior art’s solid ionically conductive polymer electrolyte, such as PVDF or polyolefins (interpreted as polyethylene and polypropylene, Eitouni in 0043) is the same as disclosed (specification on pg. 13-14 and Table 1) and the diffusing ions are the same as claimed as discussed above, it is asserted that these physical properties are inherent. (MPEP 2112.01)
 	For claims 35-37:  In Eitouni, the solid ionically conductive polymer material comprises a plurality of monomers, e.g. styrene, methacrylate, or vinylpyridine. (Eitouni in 0043)  
As to there being at least one anionic diffusing ion or cationic diffusing ion per monomer or at least one mole of the cationic diffusing ion per liter of solid ionically conductive polymer material, it is asserted that optimization of the relative amount or concentration of the diffusing ions within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed amount or concentration is critical.  “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  As the claim recites a concentration range prefaced by “at least one” language for the amount of ions, it would also be obvious at least to the skilled artisan to increase the ionic conductivity of the solid ionically conductive polymer material so that there is at least one anionic diffusing ion (e.g. PF6) or cationic diffusing ion (Li) per monomer or at least one mole of the cationic diffusing ion per liter of solid ionically conductive polymer material, in view of Eitouni teaching that improved ionic conductivity by increasing the amount of Li+ ions directly affects mechanical properties or other properties that may be desirable. (Eitouni in 0044-0045)
  	For claim 51:  In Shimamura, at least one of the electrolyte layers is formed into a film with a thickness of 10 micrometers, which is within 200 and 10 micrometers. (Shimamura in 0053)
 	For claim 59:  In Shimamura, the cathode is positioned on a cathode collector. (Shimamura in 0100-0101)
 	For claim 63:  Shimamura does not explicitly teach the second electrochemically active material to comprise lithium metal. However, Eitouni teaches a lithium metal electrochemically active material. (Eitouni in 0022)  The skilled artisan would find obvious to modify Shimamura with a lithium metal active material.  The motivation for such a modification is to produce an electrochemical cell that can be cycled extensively without capacity fade. (0016)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Eitouni et al. (US 2010/0227224) and as evidenced by Liu et al. 
The teachings of Shimamura and Eitouni are discussed above.
Shimamura does not explicitly teach a crystallinity greater than 30% for the solid ionically conductive polymer material.  However, the skilled artisan would find obvious to modify the crystallinity of the solid ionically conductive polymer material 
Shimamura  it is asserted that PVDF as disclosed by Eitouni has a crystallinity of greater than 30% as evidenced by Liu, “[t]he degree of crystallinity of PVDF can range between 35% and 70%....” (Liu on pg. 390)  

	 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Eitouni et al. (US 2010/0227224), and further in view of Hosaka et al. (US 2007/0015047)
 	The teachings of Shimamura and Eitouni are discussed above.
Shimamura further teaches or at least suggests that each positive electrode and the adjacent anode comprise a sub-stack which also includes an electrolyte layer. (see annotated Fig. 3 above, showing multiple sub-stacks)  Shimamura does not explicitly teach that each sub-stack is separated from an adjacent sub-stack by an electrically conductive sheet.  However, Hosaka in the same field of endeavor teaches an electrically conductive sheet 260. (Hosaka in Fig. 5, 0033, 0035)  The skilled artisan would find obvious to further modify Shimamura with an electrically conductive sheet.  The motivation for such a modification is to circumvent reduction in battery performance due to distortion. (0030)  As to each sub-stack having a voltage equal to or less than In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).

Claims 3, 52-54, 60-62 and 64-68 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Eitouni et al. (US 2010/0227224), and further in view of Chiang et al. (US 2009/0246636)
The teachings of Shimamura and Eitouni are discussed above.
For claims 3, 52 and 60: Shimamura does not explicitly teach the first electrochemically active material as zinc, aluminum, lithium or an intercalation material.  However, Chiang in the same field of endeavor teaches intercalation oxides including Lithium Cobalt Oxide, inter alia. (Chiang in 0003, 0093)  The skilled artisan would find obvious to further modify Shimamura with the electrochemically active material of Chiang.  The motivation for such a modification is such active materials having a more highly conductive state after repeated cycling. (0092)
 	For claims 61 and 62:  As to the first electrochemically active material being a cathode compound that reacts with lithium in a solid state redox reaction, Chiang teaches an active material such as a metal halide that reacts with lithium in a solid state redox or conversion reaction, (0096-0099).  The skilled artisan would find obvious to further modify Shimamura with 
	For claims 53, 54 and 64-68:  As to properties of electrochemical potential, electrode potential, charged voltage, cycling efficiency, amperage rage, as the prior art teaches the same bipolar battery with the same electrochemical active materials disclosed and claimed, it is asserted that these operational properties are inherent. (MPEP 2112.01)

 	Claims 6, 7 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Eitouni et al. (US 2010/0227224), and further in view of further in view of Mayes et al. (US 2002/0048706)
	The teachings of Shimamura and Eitouni are discussed above.
	For claims 6, 7, and 55:  Shimamura does not explicitly teach that each positive electrode or each negative electrode comprises the solid ionically conductive polymer material.  However, Mayes teaches the electrolyte as a component of an electrode. (Mayes in 0086-0087)  Each of the anode and cathode of the battery comprises the solid ionically conductive polymer material 34. (0097)  The skilled artisan would find obvious to further modify Shimamura so that each positive electrode or each negative electrode comprises the solid ionically conductive polymer material.  The motivation for such a modification is to prevent loss of electrical contact with lithium particles. (0096)
 	For claims 55 and 56:  In Shimamura, the first electrochemically active material is intermixed with an electrically conductive material such as carbon. (0107) 
	For claims 57 and 58:  As to the positive electrode comprises 70-90 percent by weight of the first electrochemically active material and 4-15 percent by weight of the solid ionically In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2008/0118826) in view of Eitouni et al. (US 2010/0227224), and further in view of Chern et al. (US 5,749,927)
The teachings of Shimamura and Eitouni are discussed above.
 	For claims 9 and 10:  Shimamura does not explicitly teach the electrolyte layer or the positive electrode as extruded.  However, Chern in the same field of endeavor teaches a solid polymer electrolyte layer and a positive electrode as extruded. (Chern in col. 3 lines 23-52)    The skilled artisan would find obvious to modify Shimamura so that the electrolyte layer and positive electrode are extruded.  The motivation for such a modification is to reduce the number of process steps, provide ionic conductivity directly to the electrolyte composition, and provide porosity within the electrode structure. (col. 2 lines 51-56 and col. 3 lines 18-22) 



Response to Arguments
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  Applicant’s arguments for the prior art rejections are premised on Zimmerman not being prior art under 35 USC 103 and are persuasive.  A new ground of rejection is set forth in the present Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/Julian Anthony/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722